Quinn, Chief Judge
(concurring in the result) :
The principal opinion implies that the elements of the offenses charged are the exact converse of jest or idle banter. I do not agree with that conclusion. Consequently, if the evidence reasonably showed that the threat was uttered in jest or banter, I would hold that the law officer erred in refusing to give the requested instruction. United States v. Bey, 4 USCMA 665, 16 CMR 239; United States v. Landrum, 4 USCMA 707, 16 CMR 281. However, there is no showing here that the accused intended the utterance as a joke or that anyone present understood he was joking or engaged in idle banter. See Ragansky v. United States, 253 Fed 643 (CA7th Cir) (1918). The victim testified that the accused communicated the threat to him in a “serious tone of voice.” Also a defense witness said that the accused appeared to him to be “pretty mad” when he uttered the words charged. Thus, the law officer did not err in refusing to give the requested instruction. United States v. Sandoval, 4 USCMA 61, 15 CMR 61.
For these reasons, I concur in affirming the decision of the board of review.